Exhibit 10.26(B)


[MIRNA THERAPEUTICS LETTERHEAD]


This EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into this 25th
day of April, 2016 (the “Effective Date”) by and between Mirna Therapeutics,
Inc., a Delaware corporation (the “Company”) and Vincent J. O’Neill, M.D.
(“Employee”).


WITNESSETH


WHEREAS, the Company desires to employ Employee as its Chief Medical Officer on
the terms and subject to the conditions set forth herein, and Employee desires
to accept such employment;
    
NOW, THEREFORE, in consideration of the mutual covenants, promises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:


1.
Employment.



a.
The Company hereby employs Employee and Employee hereby accepts employment as
the Chief Medical Officer of the Company, subject to the direction of the Chief
Executive Officer of the Company. Employee agrees that he shall perform and
discharge well and faithfully the duties and responsibilities that are assigned
to him by the Chief Executive Officer of the Company from time to time, which
shall include, but are not limited to, designing and implementing the Company’s
clinical programs, working with the Board of Directors of the Company (the
“Board”), management, and Scientific Advisory Board to establish a clinical
development strategy, communicating with the medical, regulatory, investor and
customer communities concerning the Company’s capabilities and therapeutic
offerings, assuring delivery of quality medical care by the Company and its
representatives, and facilitating interactions between medical staff and the
Company in connection with the development of the Company’s therapeutic
offerings. Employee recognizes that he owes a duty of loyalty to the Company and
agrees to act only in the best interests of the Company and to devote such of
his time, attention and energy to the business of the Company, and any of its
subsidiaries or affiliates as may be required to perform the duties and
responsibilities assigned to him by the Chief Executive Officer of the Company,
to the best of his ability and with requisite diligence.

b.
Employee agrees to comply in all material respects, at all times during the Term
(as defined in Section 2 below), with all applicable policies, rules and
regulations of the Company, including but not limited to the Company’s Insider
Trading Policy and Code of Business Conduct and Ethics.

2.
Term. This Agreement shall commence on the Effective Date and, unless earlier
terminated as provided herein, shall automatically renew for successive one-year
periods on the anniversary of the Effective Date (the “Term”).

3.
Compensation.





  

--------------------------------------------------------------------------------

Exhibit 10.26(B)


a.
The Company shall pay to Employee a yearly annual salary of $340,000 (the “Base
Salary”), less all applicable withholdings, which shall be paid pursuant to the
Company’s payroll procedures as may exist from time to time. The Base Salary may
be increased at the discretion of the Board.

b.
The Company shall pay to Employee a signing bonus in the amount of $60,000 (the
“Signing Bonus”), to be paid on the first payroll date following the Effective
Date. Notwithstanding the foregoing, Employee and the Company acknowledge and
agree that the Signing Bonus will not be earned to any extent prior to the first
anniversary of the Effective Date and will only be earned on the first
anniversary of the date Employee commences employment with the Company if
Employee remains actively employed by the Company through such anniversary,
unless Employee is earlier terminated by the Company without Cause (as defined
below). In the event that Employee resigns his employment with the Company on or
prior to the first anniversary of the Effective Date, then Employee hereby
agrees to repay in full to the Company the Signing Bonus, which such repayment
shall occur no later than thirty (30) days after the date of Employee’s
resignation of employment with the Company. Employee hereby authorizes the
Company to immediately offset against and reduce any amounts otherwise due to
him for any amounts in respect of the obligation to repay the Signing Bonus. As
used herein, “Cause” means the occurrence of any of the following events, as
determined by the Board or a committee designated by the Board, in its sole
discretion: (A) the conviction of Employee by a court of competent jurisdiction
of a crime involving moral turpitude; (B) the commission, or attempted
commission, by Employee of an act of fraud on the Company; (C) the
misappropriation, or attempted misappropriation, by Employee of any of the
Company’s funds or property; (D) the failure by Employee to perform in any
material respect his obligations under the terms of this Agreement, which such
failure has gone unremedied within twenty (20) days after the Company provides
Employee with written notice of such failure; (E) the knowing engagement by
Employee, without written approval of the Board, in any activity which competes
with the Company’s business or which would result in a material injury to the
Company or which otherwise violates any provision of this Agreement or any
confidentiality agreement; or (F) the knowing engagement by Employee in any
activity that would constitute a material violation of the provisions of the
Company’s business ethics policy, employee handbook or similar policies, if any,
then in effect.

c.
During each fiscal year of the Term, Employee will be entitled to earn an annual
bonus in the amount of up to 35% of Employee’s Base Salary upon the achievement
of annual performance targets set by the Board (the “Target Bonus”). Employee’s
annual performance targets will be established annually by the Board, or
Compensation Committee of the Board, in its sole discretion. For the current
fiscal year in which the Effective Date occurs, any Target Bonus earned will be
prorated based upon the number of days elapsed in the current fiscal year. In
order to comply with the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended (“Section 409A”), it is agreed that the Target Bonus
(if any) shall be paid no later than March 15th of the calendar year immediately
following the calendar year in which the fiscal year to which such Target Bonus
relates ended.



  

--------------------------------------------------------------------------------

Exhibit 10.26(B)


d.
Subject to the approval of the Board, the Company shall grant Employee an option
to purchase up to 250,000 shares of common stock of the Company, which
represents approximately 1.2% of the outstanding shares of common stock of the
Company, at an exercise price equal to the closing price as reported on NASDAQ
on the Effective Date. Vesting of such option will begin as of the Effective
Date. Subject to the approval of the Board, provided that Employee continues to
provide services to the Company through each vesting date, the option shall vest
and become exercisable with respect to ¼ of the shares on the first anniversary
of the Effective Date, and 1/48 of the shares on each monthly anniversary of the
Effective Date thereafter, so that the option shall be exercisable with respect
to 100% of the shares as of the four year anniversary of the vesting
commencement date. The option will otherwise be subject to the Company’s equity
incentive plan and an option agreement between the Company and Employee.

4.
Fringe Benefits; Expenses.



a.
Employee shall be eligible to participate in benefit plans and programs in which
other similarly situated employees are eligible to participate and as may exist
from time to time, such as medical, dental, vision, and supplemental life
insurance. Employee’s participation in any benefit plan or program is subject to
the terms and conditions of the applicable plan and program.



b.
The Company agrees to reimburse Employee for all reasonable, out-of-pocket
expenses incurred by him in the performance of his duties, subject to the
submission of appropriate documentation in accordance with the Company’s expense
reimbursement policies as in existence from time to time. Employee is not
permitted to receive a payment or benefit in lieu of reimbursement under this
Section 4(b).



c.
Employee shall relocate his primary residence from the Cambridge, Massachusetts
area to the Austin, Texas area during the first three months of the Term
(“Relocation Period”). The Company shall reimburse Employee for reasonable and
necessary documented relocation and moving expenses incurred during the
Relocation Period (the “Relocation Expenses”). Such reimbursement shall be
dependent upon Employee’s submission, within thirty (30) days after such
expenses are incurred, of documentation reasonably acceptable to the Company
that evidences such expenses. Reimbursement of the Relocation Expenses, if any,
shall be made no later than forty-five (45) days after the Company’s receipt of
approved documentation. In no event shall the Company reimburse Employee for
Relocation Expenses in excess of $25,000. Notwithstanding the foregoing,
Employee and the Company acknowledge and agree that the Relocation Expenses will
not be earned to any extent prior to the first anniversary of the Effective Date
and will only be earned on the first anniversary of the date Employee commences
employment with the Company if Employee remains actively employed by the Company
through such anniversary. In the event that Employee resigns his employment with
the Company on or prior to the first anniversary of the Effective Date, then
Employee hereby agrees to repay in full to the Company all Relocation Expenses
for which he has been reimbursed, which such repayment shall occur no later than
thirty (30) days after the date of Employee’s resignation of employment with the
Company. Employee hereby authorizes the Company to immediately offset



  

--------------------------------------------------------------------------------

Exhibit 10.26(B)


against and reduce any amounts otherwise due to him for any amounts in respect
of the obligation to repay the Relocation Expenses.


5.
Confidentiality, Covenant Not To Compete and Arbitration. Employee has executed
and agrees to comply with the Confidentiality, Covenant Not To Compete &
Arbitration Agreement, attached hereto as Exhibit A, which is incorporated
herein by reference.



6.
Termination. This Agreement and Employee’s employment may be terminated in any
one of the following ways:



a.
At any time during the Term, the Company may, at its sole discretion, terminate
Employee’s employment, with or without Cause. Such termination shall be
effective on delivery of written notice to Employee of the Company’s election to
terminate this Agreement under this Section 6. Employee shall be entitled to
receive all compensation earned and all benefits and reimbursements due through
the effective date of termination. Employee shall not be entitled to any
additional compensation subsequent to termination.

b.
This Agreement shall terminate automatically upon the death or Disability of
Employee. A “Disability” is defined as Employee’s inability to perform the
essential functions of his position, with reasonable accommodation, due to
Employee’s illness or physical or mental impairment or other incapacity which
continues for a period in excess of one hundred twenty (120) days (whether
consecutive or not). The determination of Disability shall be made by the Board.
If requested by the Company, Employee shall submit to a mental or physical
examination to be performed by an independent physician selected by the Company
following consultation with Employee to assist the Company in making such
determination. Any refusal by Employee to submit to a mental or physical
examination under this section, or to provide medical documentation necessary
for the Company to make its determination, shall be deemed to constitute
conclusive evidence of Employee’s Disability. Employee (or his estate or
representative, if applicable) shall be entitled to receive all compensation
earned and all benefits and reimbursements due through the effective date of
termination. Employee shall not be entitled to any additional compensation
subsequent to termination.

c.
At any time during the Term, Employee may retire or otherwise resign his
employment with the Company provided that he first provides at least thirty (30)
days prior written notice to the Company of his intent to terminate this
Agreement, with the date of his retirement or resignation specified in such
notice.

7.
Deemed Resignations. Unless otherwise agreed to in writing by the Company and
Employee prior to the termination of Employee’s employment, any termination of
Employee’s employment shall constitute (a) an automatic resignation of Employee
as an officer of the Company and each affiliate of the Company (if applicable),
and (b) an automatic resignation of Employee from the Board (if applicable), and
from the board of directors or similar governing body of any corporation,
limited liability entity or other entity in which the Company or any affiliate
holds an equity interest and with respect to which board or similar governing
body Employee serves as the Company’s or such affiliate’s designee or other
representative (if applicable).



  

--------------------------------------------------------------------------------

Exhibit 10.26(B)


8.
No Breach of Prior Agreements. Employee hereby represents and warrants to the
Company that the execution of this Agreement by Employee and Employee’s
employment by the Company and the performance of Employee’s duties hereunder
shall not violate or be a breach of any agreement with a former employer, client
or any other person or entity. Employee further represents and covenants that he
will not bring to the Company or place on the Company’s computer systems any
confidential, proprietary or legally protected information belonging to, or
obtained from, any previous employer (“Prior Employer Information”) and under no
circumstances shall Employee use or disclose Prior Employer Information in the
course of his employment with the Company.

9.
Section 409A. The intent of the parties is that the payments and benefits under
this Agreement comply with or be exempt from Section 409A and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. If the Company determines that any provision of this
Agreement would cause Employee to incur any additional tax or interest under
Section 409A (with specificity as to the reason therefor), the Company and
Employee shall take commercially reasonable efforts to reform such provision to
try to comply with or be exempt from Section 409A through good faith
modifications to the minimum extent reasonably appropriate to conform with
Section 409A, provided that any such modifications shall not increase the cost
or liability to the Company. To the extent that any provision hereof is modified
in order to comply with or be exempt from Section 409A, such modification shall
be made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to Employee and the Company of
the applicable provision without violating the provisions of Section 409A.

To the extent that any reimbursements payable pursuant to this Agreement are
subject to the provisions of Section 409A, any such reimbursements payable to
Employee pursuant to this Agreement shall be paid to Employee no later than
December 31 of the year following the year in which the expense was incurred,
the amount of expenses reimbursed in one year shall not affect the amount
eligible for reimbursement in any subsequent year, and Employee’s right to
reimbursement under this Agreement will not be subject to liquidation or
exchange for another benefit.
Notwithstanding any provision of this Agreement to the contrary, if the payment
of any amount or benefit under this Agreement would be subject to additional
taxes and interest under Section 409A because the timing of such payment is not
delayed as provided therein and the regulations thereunder, then any such amount
or benefit that Employee would otherwise be entitled to during the first six
months following Employee’s date of termination of employment shall be
accumulated and paid or provided, as applicable, on the date that is six months
after the date of Employee’s date of termination (or if the such date does not
fall on a business day of the Company, the next following business day of the
Company), or such earlier date upon which such amount or benefit can be paid or
provided under Section 409A without being subject to such additional taxes and
interest.
10.
Withholding of Taxes and Other Deductions. The Company may withhold from any
benefits and payments made pursuant to this Agreement all federal, state, city
and other taxes and withholdings as may be required pursuant to any law or
governmental regulation or ruling and all other customary deductions made with
respect to the Company’s employees generally. The Company shall be entitled to
rely on an opinion of counsel if any questions as to the amount or requirement
of withholding shall arise.



  

--------------------------------------------------------------------------------

Exhibit 10.26(B)


11.
Assignment. Employee understands that he has been selected for employment by the
Company on the basis of his personal qualifications, experience and skills.
Employee, therefore, shall not assign all or any portion of Employee’s
performance under this Agreement. Subject to the preceding two sentences, this
Agreement shall be binding upon, inure to the benefit of, and be enforceable by
the parties hereto and their respective heirs, legal representatives, successors
and assigns. Employee recognizes that the Company may assign this Agreement.

12.
Notices. All notices or other communications that are required or may be
delivered under this Agreement shall be in writing, and shall be deemed duly
delivered on the same business day as delivery by hand or by fax with machine
confirmation of complete transmission, or three (3) business days after delivery
by deposit as United States certified mail return receipt requested, or the next
business day after delivery by deposit with an overnight courier, to the parties
hereto at the addresses set forth below (as the same may be changed from time to
time by notice similarly given) or the last known business or residence address
of such other person as may be designated by either party hereto in writing:



a.
If to the Company:

Mirna Therapeutics, Inc.
2150 Woodward St., Suite 100
Austin, Texas 78744
Attention: Paul Lammers, M.D., President & Chief Executive Officer


b.
If to Employee:



Vincent J. O’Neill, M.D.
[Address]


13.
Waiver of Breach. A waiver by the Company or Employee of a breach of any
provision of this Agreement by the other party shall not operate or be construed
as a waiver of any other breach by the other party.

14.
Governing Law. This Agreement shall be governed by the laws of the State of
Texas, without regard to its or any other jurisdiction’s conflict of laws
provisions. The Parties hereby submit to the jurisdiction of the Texas courts,
both state and federal, in all matters concerning this Agreement.

15.
Severability. If one or more of the provisions of this Agreement shall be found
to be illegal or invalid, it shall not affect the legality or validity of any of
the remaining provisions. A court of competent jurisdiction shall have the
authority to modify or replace the invalid or unenforceable term or provision
with a valid and enforceable term or provision which most accurately represents
the intention of the parties hereto with respect to the invalid or unenforceable
term or provision.

16.
Entire Agreement; Amendment. This Agreement, including the attached Exhibit,
constitutes and contains the entire agreement of the parties and supersedes any
and all prior negotiations, correspondence, understandings and agreements
between the parties respecting the subject matter hereof. This Agreement may be
modified only by an agreement in writing executed by each of the parties hereto.



  

--------------------------------------------------------------------------------

Exhibit 10.26(B)


17.
Eligibility. As required by applicable law, this offer and Agreement are subject
to satisfactory proof of Employee’s right to work in the United States of
America. It is required that Employee bring the appropriate documentation with
Employee at the time of employment.

18.
Headings. The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.

19.
Counterparts. This Agreement may be signed in counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

[Signature page follows]
 




  

--------------------------------------------------------------------------------

Exhibit 10.26(B)


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized representatives.




MIRNA THERAPEUTICS, INC.         




By:    /s/ Paul Lammers     
Name:    Paul Lammers, M.D., M.Sc.                
Title:    President & Chief Executive Officer        






VINCENT J. O’NEILL, M.D.




/s/ Vincent O'Neill     




  